UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7502


DEONTA JEROME HICKS,

                    Plaintiff - Appellant,

             v.

WENDELL W. PIXLEY, Warden; HAROLD CLARKE, Director of Virginia
Department of Corrections; DAVE ROBINSON, Chief of Corrections,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00189-CMH-IDD)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deonta Jerome Hicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deonta Jerome Hicks, a Virginia inmate, appeals the district court’s order granting

Defendants summary judgment in his 42 U.S.C. § 1983 (2018) civil rights action in which

Hicks alleged violations of his First Amendment right to free exercise of religion and of

the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc

to 2000cc-5 (2018). We have reviewed the record, in conjunction with the arguments

raised by Hicks on appeal, and find no reversible error. Accordingly, we affirm the district

court’s order. Hicks v. Pixley, No. 1:16-cv-00189-CMH-IDD (E.D. Va. Sept. 20, 2019).

We deny Hicks’ pending motions to amend his appeal, for the appointment of investigative

services, to compel Defendants to disclose financial information and related evidence, and

for injunctive relief.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2